petitioner would not have pleaded guilty and would have insisted on going
                   to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                   Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                   inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                   must demonstrate the underlying facts by a preponderance of the
                   evidence, Means a State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004).
                               First, appellant claimed that her counsel failed to advise her of
                   the possible punishments. She claimed that her counsel failed to inform
                   her of the consequences of habitual criminal adjudication prior to her
                   acceptance of plea negotiations and waiver of the preliminary hearing.
                   Appellant also appeared to claim that trial counsel should have objected to
                   the State's failure to file a notice of habitual criminality prior to her
                   waiver of the preliminary hearing. Appellant failed to demonstrate that
                   her trial counsel's performance was deficient or that she was prejudiced.
                   Appellant was informed in the written guilty plea agreement and during
                   the plea canvass that the State was retaining the right to argue for
                   habitual criminal treatment and the possible sentences for burglary and
                   the habitual criminal enhancement. The criminal information contained
                   notice of the State's intention to seek habitual criminal treatment.     See
                   NRS 207.010(2) (providing that a count of habitual criminality may be
                   included in the information). No statutory authority requires the State to
                   file a notice of its intention to seek habitual criminal treatment prior to
                   the filing of an information in the district court. 2 Therefore, the district
                   court did not err in denying this claim.


                         2We note that appellant was further informed of the State's
                   intention to seek habitual criminal adjudication during the hearing on the
                   waiver of the preliminary hearing.

SUPREME COURT
          OF
      NEVADA
                                                         2
(0) I 947.4    e
                            Second, appellant claimed that her trial counsel failed to
                inform her that if the jury found her not guilty of burglary that she could
                not be adjudicated a habitual criminal. Appellant failed to demonstrate
                that her trial counsel's performance was deficient or that she was
                prejudiced. Appellant's belief that she could not be adjudicated a habitual
                criminal if she were to be found not guilty of burglary is mistaken.
                Appellant was originally charged with felony-level theft and she was
                bound over to the district court on this charge, as• well as two burglary
                charges. The theft charge and the additional burglary charge were subject
                to habitual criminal adjudication.         See MRS 207.010. Therefore, we
                conclude that the district court did not err in denying this claim.
                            Third, appellant claimed that her trial counsel failed to advise
                her that she could have entered a guilty plea to a lesser, similar crime.
                Appellant failed to demonstrate that her trial counsel's performance was
                deficient or that she was prejudiced. In entering her guilty plea, appellant
                acknowledged that she had discussed any possible defenses, defense
                strategies, and circumstances in her favor. Therefore, the district court
                did not err in denying this claim.
                            Fourth, appellant claimed that her trial counsel failed to
                object to surplusage in the guilty plea agreement. Specifically, she
                claimed that language that suggested she would forfeit any weapons,
                when no weapons were alleged in this case, painted her in a bad light for
                parole purposes. Appellant failed to demonstrate that had her trial
                counsel objected to this language that there was a reasonable probability
                of a different outcome at sentencing or that she would not have entered a
                guilty plea. The language in question does not state that she had weapons



SUPREME COURT
     OF
   NEVADA
                                                       3
                just that any weapons seized or impounded would be subject to forfeiture.
                Therefore, the district court did not err in denying this claim. 3
                             Fifth, appellant claimed that her trial counsel failed to include
                in the guilty plea agreement that the remaining three counts were being
                dismissed. Appellant failed to demonstrate that her trial counsel's
                performance was deficient or that she was prejudiced. Appellant entered
                a guilty plea to only one count of burglary. 'While the justice court bound
                appellant over to the district court on 4 charges, only the burglary count
                was set forth in the information filed in the district court pursuant to the
                plea agreement. Therefore, we conclude that the district court did not err
                in denying this claim.
                             Sixth, appellant claimed that her trial counsel was ineffective
                for negotiating a guilty plea without reviewing the presentence
                investigation report. Appellant claimed that trial counsel was unaware of
                her criminal history without a presentence investigation report. Appellant
                failed to demonstrate that her trial counsel's performance was deficient or
                that she was prejudiced because the presentence investigation report is
                not available prior to entry of a guilty plea. See 176.135(1). Therefore, we
                conclude that the district court did not err in denying this claim.


                      3 To the extent that appellant claimed that her counsel failed to
                object to a statement in the plea agreement that her offense was
                probationable, appellant failed to demonstrate that her counsel was
                ineffective in this regard as the offense of burglary is probationable. See
                NRS 205.060; NRS 176A.100(1). Appellant is correct that a person who is
                adjudicated a habitual criminal is not eligible for probation, see NRS
                176A.100(1), but the plea agreement informed her of the possible
                punishments for burglary without a habitual criminal enhancement and
                burglary with the habitual criminal enhancement. As such, there was no
                objectionable error in the plea agreement.

SUPREME COURT
     OF
   NEVADA
                                                       4
(0) 194Th e
                               Finally, appellant claimed that the habitual criminal
                   adjudication was invalid because there was not a proper canvass at the
                   preliminary hearing and there was no written notice prior to the
                   preliminary hearing. These claims fell outside the scope of claims
                   permitted in a post-conviction petition for a writ of habeas corpus
                   challenging a judgment of conviction based upon a guilty plea. See NRS
                   34.810(1)(a). Therefore, we conclude that the district court dicl not err in
                   denying this claim. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                      Pickering
                                                                Plek.t2A (,9
                                                                          5           J.



                                                                                      J.
                                                      Parraguirre

                                                      Clya ;Op                        J.
                                                      Saitta


                   cc:   Hon. Valorie J. Vega, District Judge
                         Kimala Renell Ayonna Kimble
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         5
(0) 1947A clUta,